Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-14, 16-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the apparatus of independent claim 10, and the non-transitory computer-readable medium of independent claim 19.  The prior art is particularly deficient regarding the limitation wherein the first bi-prediction mode and the second bi-prediction mode are a symmetric motion vector difference (SMVD) mode and a generalized bi-prediction (GBi) mode, respectively, or the GBi mode and the SMVD mode, respectively, the SMVD mode is configured to limit a first motion vector difference (MVD, MVD0) for a first prediction direction and a second MVP (MVD1) for a second prediction direction to a relationship of MVD1 = -MVD0, and the GBi mode is configured to determine, according to a GBi index, a selected weight from a full set of GBi weights for a weighted combination of a first prediction for the first prediction direction and a second prediction for the second prediction direction.  Claims 3-5, 7-9, 12-14, 16-18, and 21-25 are dependent upon claims 1, 10, and 19, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482